DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  the word “headtube” in lines 2 and 4 should be changed to “head tube”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: the dependency of the claim should be changed as it depends on itself.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,7,8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Allusio (US 2007/0241531, Allusio from now on). Allusio discloses a handlebar stem connection mechanism for connecting a handlebar stem (40) with a front wheel fork (28), comprising: 

a handlebar stem tube (41) connectible with the handlebar stem (40), the handlebar stem tube (41) surrounding the steerer tube (32) in a mounted state, 
a clamping element (70) for a clamping connection of the steerer tube (32) with the handlebar stem tube (41), the clamping element being arranged between the steerer tube and the handlebar stem tube, and 
a fixing element (91) holding the clamping element in a clamped position.
Regarding claim 7, wherein the handlebar stem tube has a longitudinal slit (53) through which the fixing element is accessible (see figure 4).
Regarding claim 8, wherein the handlebar stem tube is formed integrally with the handlebar stem (see figure 2).
Regarding claim 10, Allusio further discloses a bicycle frame (see figure 1) with a head tube (25) and a handlebar stem connection mechanism of claim 1 arranged at least in part in the head tube (at least the steerer tube 32 is)

Claim(s) 1-5,8,10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luen (US 5680798). Regarding claim 1 and 10, Luen discloses  A handlebar stem connection mechanism for connecting a handlebar stem (see figure below) with a front wheel fork (see bottom of member 10 in figure 1), comprising: 
a steerer tube (823,10) connectible with the front wheel fork, 
a handlebar stem tube (82) connectible with the handlebar stem, the handlebar stem tube surrounding the steerer tube in a mounted state, 

a fixing element (84) holding the clamping element in a clamped position.
Regarding claim 2, wherein the steerer tube (823) has a contact surface on which the clamping element (81) rests (see figure 2), and wherein the contact surface is preferably inclined with respect to a longitudinal axis of the steerer tube (see figure 2).
Regarding claim 3, wherein the clamping element has a clamping surface (see inclined surface of the clamping element 81 in figure 2) which, in the mounted state, rests on the contact surface of the steerer tube.
Regarding claim 4, wherein the clamping element is wedge-shaped (see figure 2), and wherein the clamping surface is inclined with respect to a longitudinal axis of the handlebar stem tube in the mounted state.
Regarding claim 5, wherein the fixing element (84) has a head resting on an outer side of the handlebar stem tube (through the cap 83, see figure 2) and a shaft connected with the head (see figure 2), and wherein the shaft, in the mounted state, presses against the contact surface.
Regarding claim 8, wherein the handlebar stem tube is formed integrally with the handlebar stem.
Regarding claim 10, wherein Luen futher discloses a bicycle frame (see figure 2) with a headtube (30).
Regarding claim 12, wherein the handlebar stem tube is surrounded by an upper steering bearing (40) and the steerer tube is surrounded by a lower steering bearing (20).

    PNG
    media_image1.png
    850
    514
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Allusio (allusion from now on) in view of Lin (US 2018/0118300). Allusio does not mention that the clamping element has an opening for cables to pass through. However, Lin discloses a bicycle with grooves for passing cables comprising: a tube (20) with grooves for cables (60) to pass through within the interior of a head tube (31). It would have been obvious for one of ordinary skill in the art to modify Allusio by adding grooves within the steerer tube and  the clamping element, in order to protect cables going from the handlebar to the brakes or the derailleur.
Allowable Subject Matter
Claim 6,11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See the objection of claim 11 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611